Citation Nr: 1316373	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to February 1966.

The issue on appeal was before the Board in February 2010.  The Veteran appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in June 2011, the Court set aside the Board's February 2010 denial and remanded this matter to the Board for compliance with its decision.  This matter was remanded in February 2012 and August 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing the Veteran a VA audiological examination, seeking clarification from Ronaldo A. Ballecer, M.D. as to whether Maryland Consonant-Vowel Nucleus-Consonant (CNC) test was conducted in March 2006, and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 2005.  The Veteran appealed the initial disability rating assigned.  In April 2012, the RO assigned a 10 percent disability rating, effective March 2012.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35   (1993). 


FINDINGS OF FACT

1.  Prior to March 29, 2012, the Veteran's service-connected bilateral hearing loss had been productive of no more than Level II hearing bilaterally.

2.  From March 29, 2012, the Veteran's service-connected bilateral hearing loss has been productive of no more than Level III hearing acuity for the right ear and no more than Level IV hearing acuity of the left ear. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation, prior to March 29, 2012, for the Veteran's service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, Diagnostic Code 6100 (2012). 

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent, from March 29, 2012, for the Veteran's service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 2006, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in March 2007, April 2012 and April 2013 supplemental statements of the case, following the provision of notice March 2006.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which VCAA letters were duly sent in September 2005 and March 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

Duty to Assist

VA has obtained VA and private treatment records, reviewed Virtual VA files, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in October 2005, March 2012 and April 2013.  In a statement received in April 2013, the Veteran's representative stated that there was no additional evidence to submit and requested that the Veteran's claim be forwarded to the Board immediately.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran was seen by a VA audiologist in April 2005.  The VA audiologist reported that audiometric test revealed normal hearing sensitivity bilaterally from 250 to 500 Hz, then dropping to a bilateral mild sensorineural hearing loss from 1000 to 2000 Hz, then to a moderate to moderately severe sensorineural hearing loss between 3000 to 8000 Hz range.  

On the authorized audiological evaluation in April 2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
35
35
50
65

Speech audiometry revealed speech recognition ability of 96 bilaterally.  At the time of the April 2005 VA examination, the Veteran was shown to have an average of 45 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 46 decibels, with 96 percent discrimination, which also translates to a Roman Numeral designation of I for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level I bilaterally equates to a zero percent disability evaluation. 

When the Veteran was afforded a VA examination in October 2005, he checked the appropriate lines to indicate that the following were listening situations in which he experienced difficulty: at the dinner table; on the telephone; watching television; one-to-one conversation; listening to both males and females; in a restaurant; at a family gathering; when someone is whispering; and riding in a car.  He did not check the appropriate line for "At church/synagogue, theater, or large room".  He reported that the situation in which he had the most difficulty hearing was one-to-one conversation, television, and "probably most all" of the ones he checked.  He noted that his wife and co-workers have urged him to have his hearing evaluated.  He marked the appropriate line to indicate that he had never worn hearing aids.  When ranking his hearing in terms of how much it created a problem in his life on a scale of 1 to 10 (with 10 being "A lot of problems hearing"), he rated it an 8. 

The audiologist noted that the Veteran's primary complaint was decreased hearing and decreased understanding, and that the most difficult communication situation for the Veteran was group noise.  On the authorized audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
35
40
45
LEFT
30
35
45
70

Speech audiometry revealed speech recognition ability of 92 percent bilaterally. Under diagnostic statement for sensorineural hearing loss, the VA audiologist circled the words "mild" and "moderate" for both ears. 

At the time of the October 2005 VA examination, the Veteran was shown to have an average of 35 decibels in the right ear, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 45 decibels, with 92 percent discrimination, which also translates to a Roman Numeral designation of I for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level I bilaterally equates to a zero percent disability evaluation. 

A report of a March 2006 private audiological examination has been received.  
On the authorized audiological evaluation in March 2006, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55?
55
LEFT
30
35
55
60

A chart notes speech discriminations scores of 100 bilaterally.  It is unclear if controlled speech discrimination test Maryland CNC was conducted.  Per the Board's remands in February 2012 and August 2012, the RO contacted 
Dr. Ballecer in January 2013 and February 2013.  As noted in a January 2013 letter to the Veteran, he was informed that the records had been sought and that it was his responsibility to see that VA received the information.  To date, no response has been received from either Dr. Ballecer or the Veteran regarding the information sought.  

Assuming for the sake of argument that the Maryland CNC was conducted at the time of the March 2006 VA examination, it appears that the Veteran may have had an average of 44 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 45 decibels, with 100 percent discrimination, which also translates to a Roman Numeral designation of I for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level I bilaterally equates to a zero percent disability evaluation. 

In November 2011, the Veteran underwent a private audiological examination by Dennis James Arnst, PhD.  On the authorized audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
65
60
LEFT
45
50
60
70

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.

At the time of the November 2011 private examination, the Veteran was shown to have an average of 53 decibels (when rounded up) in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 56 decibels (when rounded down), with 88 percent discrimination, which also translates to a Roman Numeral designation of II for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level II bilaterally equates to a zero percent disability evaluation. 

On March 29, 2012, the Veteran was afforded another VA examination.  He reported that he had the greatest difficulty understanding conversational speech in all settings.  On the authorized audiological evaluation in March 29, 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
65
LEFT
40
40
60
75

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 80 in the left ear.

At the time of the March 29, 2012 VA examination, the Veteran was shown to have an average of 49 decibels in the right ear, with 82 percent speech discrimination, which translates to a Roman numeral designation of III for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 54 decibels, with 80 percent discrimination, which also translates to a Roman Numeral designation of IV for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, Level III and Level IV equates to a 10 percent disability evaluation. 

The Veteran underwent VA examination in April 2013.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
60
LEFT
35
40
60
75

At the time of the April 2013 VA examination, the Veteran was shown to have an average of 48 decibels in the right ear, with 84 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 52 decibels, with 88 percent discrimination, which also translates to a Roman Numeral designation of II for the left ear.  Id.  Thus, when applying Table VII, Diagnostic Code 6100, level II bilaterally equates to a zero percent disability evaluation. 

The VA examiner diagnosed sensorineural hearing loss bilaterally in the frequency range of 500 to 4000 Hz).  The VA examiner marked the appropriate box to indicate that the hearing loss impacted ordinary conditions of daily life.  The Veteran reported hearing difficulties in most listening situations, especially noise.

In the instant case, Table VIA is not for application because neither audiological evaluation showed that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), or that his puretone threshold was 30 decibels or lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a). 

The Board acknowledges the Veteran's difficulty hearing others in conversation.  However, ratings for hearing loss are dictated by the Rating Schedule by which the Board is bound.  The Court has recognized that assignment of such ratings is mechanical in nature with the audiometric numeric findings being compared to the Rating Schedule.  Lendenmann.  Should the severity of the bilateral hearing loss increase in the future, the Veteran may always file a claim for an increased rating. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable disability evaluation, prior to March 29, 2012, for the Veteran's service connected bilateral hearing loss is not warranted.  Entitlement to a disability evaluation in excess of 10 percent, from March 29, 2012, for the Veteran's service connected bilateral hearing loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


